348 S.W.3d 863 (2011)
Kevin Karl SEATON, Appellant,
v.
Lynsey Rae SEATON, Respondent.
No. WD 73036.
Missouri Court of Appeals, Western District.
September 27, 2011.
Thomas J. Keedy, for Appellant.
Kristin C. Johnson, Sarah Chamberlin, Co-Counsel for Respondent.
Before Division Three: JAMES E. WELSH, Presiding Judge, JAMES M. SMART, Jr., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM:
Kevin Seaton ("Father") appeals from a judgment entered in the Circuit Court of Putnam County denying his motion to modify the child support provisions of the decree of dissolution of marriage between Father and Lynsey Seaton ("Mother"). After a thorough review of the record, we conclude that the judgment is supported by substantial evidence and is not against the weight of the evidence and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).